Citation Nr: 1544803	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1983 to August 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In written correspondence August 2015 the Veteran withdrew his request for a Board hearing.

The Board acknowledges the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been perfected but not yet certified to the Board.  As the RO's denial of TDIU was predicated on the fact that the Veteran had no service-connected disabilities and the Board finds below that the Veteran is entitled to service connection for a back disability, future action by the RO on this issue is warranted.  As such, the Board is not accepting jurisdiction over the issue, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. The Veteran is presumed sound on his entry into service with respect to his back.

2. Clear and unmistakable evidence does not demonstrate that the Veteran's spondylolisthesis preexisted and was not aggravated by service.

3. The Veteran's spondylolisthesis was first diagnosed in service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  History provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

In July 1982 the Veteran's spine was noted to be normal at his entrance examination.  The examination report does note that the Veteran reported undergoing acupuncture for his low back in 1980 and a note read "lower back strain- acupuncture- ok now."  The Veteran did not report recurrent back pain on his accompanying report of medical history.

As the Veteran's entrance examination thus does not note a preexisting back condition, the Veteran is presumed sound on entry into service.

Service treatment records reflect that approximately three weeks after entering service the Veteran sought treatment for back pain, reporting a history of back trouble.  X-rays were taken, and the Veteran was diagnosed with bilateral pars defect and grade I spondylolisthesis, L5 on S1.

An August 12 entrance physical standards board found that the Veteran would not be allowed to continue basic training due to his "condition of daily back pain, exacerbated by routine physical activity of basic training and with radiographic evidence of developmental defects in the lumbosacral spine known to be a definite cause of low back pain."

The Board finds that the evidence is not clear and unmistakable that the Veteran's back disability preexisted service and was not aggravated by service.  Although the Veteran's service records reflect that he was diagnosed with spondylolisthesis shortly after his entry into service, at the time of his entry into service he reported he was not having back pain and the record does not indicate a diagnosis of spondylolisthesis.  The Veteran's medical evaluation prior to his discharge further noted that his back pain was exacerbated by the physical activity of basic training.

It was in service that the Veteran was then diagnosed with spondylolisthesis of L5 on S1, the same diagnosis as records reflect he currently has.

Specifically, the Veteran was afforded a VA examination in September 2009.  An x-ray showed grade 1 spondylolisthesis of L5 on S1 with marked narrowing of the lumbosacral disc space.  He was diagnosed with lumbosacral disc disease.

Therefore, the Board finds that the Veteran is entitled to service connection for a back disability.


ORDER

Service connection for a back disability is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


